DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 04/20/2017. Applicant has amended claim 10, 13-17, and 19-20 and cancelled claims 11 and 18. Claims 10, 12-17, and 19-20 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 
Specification
The amendments to the specification were received on September 14, 2020.  These amendments are acceptable.

Claim Objections
Claims  objected to because of the following informalities:
Claim 10, lines 14-15: “a mistake proof bracket” is believed to be in error for –a mistake proofing bracket—(see claims 14-16)
Claim 17, line 5: “the fuel manifold” is believed to be in error for --the fuel manifold ring—
Claim 19 depends on cancelled claim 18. Claim 19's dependence is believed to be error for --claim 17-- rather than "claim 18"
Claim 20 depends on claim 19 and is therefore subject to the same objection above.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pilarczyk (US 4,028,888), in view of Prociw (US 2007/0234724 A1) and Mayersky (US 6,487,860 B2).
Regarding claim 10, Pilarczyk teaches (Figures 1-3) a gas turbine engine (10 – Figure 1) having a fuel supply system comprising: an array of circumferentially spaced-apart fuel nozzles (comprising 302 

    PNG
    media_image1.png
    556
    727
    media_image1.png
    Greyscale

However, Pilarczyk does not teach that the first solid end closes the inlet port of the first adjacent fuel nozzle and a second solid end closes the outlet port of the second adjacent fuel nozzle.
Prociw teaches (Figure 5) a similar manifold ring (32) that includes a dummy manifold segment (where element 58 is located) comprising a plug (see annotated Figure 5 below) having a first solid end (60a) that closes the inlet port of the first adjacent fuel nozzle (36a) and a second solid end (60b) that closes the outlet port of the second adjacent fuel nozzle (36b).

    PNG
    media_image2.png
    432
    736
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilarczyk’s plug to one having a first solid end that closes the inlet port of the first adjacent fuel nozzle and a second solid end that closes the outlet port of the second adjacent fuel nozzle, in order to block this section of tube to avoid coking due to stagnant pressurized fuel being easily heated, as taught by Prociw (p. [0023], ll. 1-7).
However, Pilarczyk, in view of Prociw, does not teach that the intermediate section is configured to cooperate with a mistake proof bracket disposed between the first and second adjacent fuel nozzles.
Mayersky teaches (Figures 3 and 4) a similar manifold ring (60) that includes a dummy manifold segment comprising an intermediate section (see annotated Figure 3 below) that is configured to cooperate with a mistake proof bracket (62) disposed between the first and second adjacent fuel nozzles (see annotated Figure 3 below).

    PNG
    media_image3.png
    895
    680
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilarczyk, in view of Prociw, by including a mistake proof bracket on the intermediate section of the plug, in order to dampen radial vibrations of the fuel manifold ring relative to the turbine casing, as taught by Mayersky (Col. 4, ll. 40-44).
Regarding claim 12, Pilarczyk, in view of Prociw and Mayersky, teaches the invention as claimed and as discussed above for claim 10, including the plug comprises at least one solid dummy transfer tube (see annotated Figure 5 on page 6).
Regarding claim 13, Pilarczyk, in view of Prociw and Mayersky, teaches the invention as claimed and as discussed above for claim 10, and Pilarczyk further teaches (Figures 2 and 3) the inlet head of the first and second adjacent fuel nozzles (302 and 46) is identical to that of the other fuel nozzles of the array of circumferentially spaced-apart fuel nozzles (all inlet heads shown in Figure 2 are identical to one another).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pilarczyk (US 4,028,888), in view of Prociw (US 2007/0234724 A1) and Mayersky (US 6,487,860 B2), and in further view of Lefebvre (US 2007/0015395 A1).
Regarding claim 14, Pilarczyk, in view of Prociw and Mayersky, teaches the invention as claimed and as discussed above for claim 10, except for the mistake proofing bracket being configured to prevent inadvertent installation of transfer tubes between the first and second adjacent fuel nozzles in place of the plug.
Lefebvre teaches a mistake proof cable assembly (Figure 3) comprising a slot (48) for a specific cable (66) to go through, thereby preventing a different sized cable from being installed in the slot (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilarczyk, in view of Prociw and Mayersky, by configuring the mistake proofing bracket to prevent inadvertent installation of transfer tubes between the first and second adjacent fuel nozzles in place of the plug, in order to reduce wasted time in assembly of the fuel supply system, as taught by Lefebvre (p. [0004]), and furthermore to prevent an inadvertent installation of Pilarczyk’s fuel distribution tubes between the first and second adjacent fuel nozzles in place of Prociw’s plug.
Regarding claim 15, Pilarczyk, in view of Prociw, Mayersky, and Lefebvre, teaches the invention as claimed and as discussed above for claim 14, including the mistake proofing bracket (Mayersky, 62) forms a physical obstacle between the first and second adjacent nozzles (302 and 46 – Pilarczyk).
However, Pilarczyk, in view of Prociw, Mayersky, and Lefebvre as discussed so far, does not teach the intermediate solid portion of the plug is shaped to circumvent said physical obstacle.
Lefebvre teaches a mistake proof cable assembly (Figure 3) that allows for a specific size cable (66) to be installed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilarczyk, in view of Prociw, Mayersky, and Lefebvre as discussed so far, by shaping the intermediate solid portion of the plug to circumvent the physical obstacle of the mistake proof bracket, for the same reasons as discussed in the rejection of claim 14.
Regarding claim 16, Pilarczyk, in view of Prociw, Mayersky, and Lefebvre, teaches the invention as claimed and as discussed above for claim 14, including the mistake proofing bracket (Mayersky, 62) defines an opening (as shown in Figure 4 of Mayersky, bracket 62 comprises clamping ring 72, which defines an opening to receive fuel manifold ring 60), and wherein the intermediate solid portion of the plug (304 of Pilarczyk) extends through said opening (Mayersky, 72).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pilarczyk (US 4,028,888), in view of Mayersky (US 6,487,860 B2).
Regarding claim 17, Pilarczyk teaches (Figures 1-3) a method of assembling a fuel manifold ring (300 – Figure 2) around a combustor (42 – Figure 2) of a gas turbine engine (16 – Figure 1), the method comprising: fluidly interconnecting an array of fuel nozzles (comprising 302 and 46 – Figures 2 and 3) to a source of fuel (via gas feed tube 306 – Figures 2 and 3) with manifold segments (304 – Figures 2 and 3) extending between pairs of adjacent fuel nozzles (302 and 46), and locally interrupting (as shown in Figures 3, the inner diameter of plug 304 is smaller than the diameter of space 327, thereby showing 
However, Pilarczyk does not teach that the intermediate section is configured to cooperate with a mistake proof bracket disposed between the first and second adjacent fuel nozzles.
Mayersky teaches (Figures 3 and 4) a similar manifold ring (60) that includes a dummy manifold segment comprising an intermediate section (see annotated Figure 3 on page 7) that is configured to cooperate with a mistake proof bracket (62) disposed between the first and second adjacent fuel nozzles (see annotated Figure 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilarczyk by including a mistake proof bracket on the intermediate section of the plug, in order to dampen radial vibrations of the fuel manifold ring relative to the turbine casing, as taught by Mayersky (Col. 4, ll. 40-44).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilarczyk (US 4,028,888), in view of Mayersky (US 6,487,860 B2), and in further view of Lefebvre (U.S. 2007/0015395 A1).
Regarding claim 19, Pilarczyk, in view of Mayersky, teaches the method as claimed and as discussed above for claim 18, and Pilarczyk further teaches (Figure 3) the manifold segments (304) include fuel transfer tubes (302), and wherein the method further comprises installing the mistake proof bracket (Mayersky, 62) between the first and second adjacent nozzles.
However, Pilarczyk, in view of Mayersky, does not teach that the mistake proof bracket allows the installing of the solid dummy transfer tubes but prevents installation of transfer tubes between the first and second adjacent fuel nozzles.
Lefebvre teaches a mistake proof cable assembly (Figure 3) comprising a slot (48) for a specific cable (66) to go through, thereby preventing a different sized cable from being installed in the slot (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilarczyk, in view of Mayersky, by replacing the bracket between the first and second adjacent nozzles with a mistake proof bracket, in order to reduce wasted time in assembly of the fuel supply system, as taught by Lefebvre (p. [0004]).
Regarding claim 20, Pilarczyk, in view of Mayersky and Lefebvre, teaches the method as claimed and as discussed above for claim 19, including plugging comprises passing the dummy transfer tubes (304) through an opening (as shown in Figure 4 of Mayersky, bracket 62 comprises clamping ring 72, which defines an opening to receive fuel manifold ring 60) defined by the mistake proof bracket (Mayersky, 62).

Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “The tube does not in any way ‘interrupt’ fuel flow between two adjacent fuel nozzles” (pg. 7, 2nd paragraph of Applicant’s Remarks), as shown in Fig. 3 of Pilarczyk, tube 304 clearly has a narrower cross-sectional flow area compared to the space at reference number 327. Therefore tube 304 “interrupts” fuel flow by constricting the flow (as in a Venturi tube).
Regarding Applicant’s argument that “Prociw teaches to plug the tube 34 not the fuel nozzles 36s, 36b” (pg. 7, last paragraph of Applicant’s Remarks), as shown in Fig. 5 of Prociw, the ends of the plug (elements 60a and 60b) clearly overlap with each respective fuel nozzle (36a and 36b). If manifold ring 34 were not plugged (i.e., it is continuous), then 60a and 60b would be where the inlet ports of fuel nozzles 36s and 36b, respectively, are located. In any case, Prociw is only applied as a teaching reference for closing the ends of plug 304 of Pilarczyk, which already shows the first and second ends of plug 304 extending into the inlet port and outlet port of the first and second adjacent fuel nozzles.
Regarding Applicant’s argument that none of the cited references teach the intermediate section of the plug (pg. 8, 2nd paragraph of Applicant’s Remarks), this was addressed in the body of the prior-art rejections above. See annotated Figure 3 of Pilarczyk on page 5 of this office action for details.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See also attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741    

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741